Justice SAYLOR,
concurring.
I agree with the majority’s conclusion that an inventory search was not warranted on the particular facts of this case, as well as with its rejection of the bright-line rule, proposed by the Commonwealth, that all vehicle immobilizations justify constitutionally valid inventory searches. To the extent the majority opinion reflects a bright-line rule to the converse (ie., that no inventory searches conducted in connection with immobilizations may be valid), however, I remain circumspect and reserve my own judgment.